      Case 2:20-cv-01249-WFK-AKT Document  37Office
                                     The Law    Filed
                                                    of 03/23/21 Page 1 of 1 PageID #: 114
                                      RALPH A. SOMMA
                                          175 West Main Street, Suite One
                                               Babylon, NY 11702
Tel.: (631) 587-1699                                                              E-mail: rsomma@sommafirm.com
Fax: (631) 587-1760                                                                           www.sommafirm.com

       Hon. A. Kathleen Tomlinson
       United States District Court for the Eastern District of New York
       100 Federal Plaza
       Central Islip, NY 11722-9014
                                                                                        March 23, 2021

                                Re:   Hannigan vs. ABH Natures Products, Inc., et al.
                                      Case No. 20-cv-01249-WFK-AKT

       Dear Magistrate Judge Tomlinson:

              This office represents the Plaintiff, Amanda Hannigan, in the above referenced case and I
       write on behalf of all parties to submit the attached proposed Discovery Plan and Scheduling
       Order. I apologize for the late filing.


       Sincerely,
       THE LAW OFFICE OF RALPH A. SOMMA




       Ralph A. Somma
       RAS/pc
       Via ECF
       cc: client (via email)
